PER CURIAM: *
The judgment of the district court is affirmed. The appellant has been given extensive process and the claim against the bankruptcy estate was confirmed by this Court on January 25, 2010. With the individual discharge resolved, the bankruptcy court had no other issues and correctly rendered the judgment against the debtor.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.